Citation Nr: 0624593	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-09 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for migraine cephalgia.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Louisville, Kentucky, that denied his 
claims seeking an increased rating for his PTSD and to 
service connection for migraine cephalgia, lumbar spine 
disability and alcoholism.  The veteran perfected a timely 
appeal of these determinations to the Board.  

In a January 2004 rating decision, the RO increased the 
evaluation of the veteran's PTSD to 30 percent.  Because the 
increase in the evaluation does not represent the maximum 
rating available for the disability, the veteran's claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  In light of the above, the Board has identified this 
claim as stated on the title page.  

A hearing was held before the undersigned Acting Veterans Law 
Judge at the RO in May 2006.

The PTSD and migraine claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

On May 24, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he sought to withdraw his appeal of his claims 
for service connection for lumbar spine disability and 
alcoholism.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  The appellant has withdrawn the appeals 
seeking entitlement to service connection for lumbar spine 
disability and alcoholism and, hence, there remain no 
allegations of error of fact or law for appellate 
consideration.  As such, the Board does not have jurisdiction 
to review the appeals and they are dismissed.


ORDER

The appeals seeking entitlement to service connection for 
lumbar spine disability and alcoholism are dismissed.

REMAND

At the May 2006 Board hearing, the veteran testified that his 
PTSD had worsened since his most recent VA psychiatric 
examination.  As such, the Board concludes that this claim 
must be remanded for the veteran to undergo a contemporaneous 
and thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  In the examination report, the examiner should 
also opine as to whether the veteran's headaches are related 
to service, or to his service-connected psychiatric 
disability.

Finally, although VA sent the veteran a January 2002 letter 
notifying him of the evidence necessary to establish a claim 
of direct service connection, to date, he has not been 
notified of evidence needed for a secondary service 
connection claim.  As such, a letter should be issued.  The 
letter should also contain notice of the potential rating 
criteria for his secondary service connection and notice of 
effective date criteria for both claims.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
the veteran is properly notified of the 
evidence needed to substantiate his 
claims, to include notification 
regarding potential effective dates for 
both claims and the evidence necessary 
to substantiate a secondary service 
claim and any potential rating.

2.  After associating with the claims 
folder any pertinent outstanding records, 
schedule the veteran for an appropriate 
VA examination to determine the current 
nature and extent of his service-
connected PTSD, as well as the onset 
and/or etiology of any headache disorder 
found to be present.  It is imperative 
that the examiner reviews the evidence in 
his claims folder, including a complete 
copy of this REMAND, and acknowledges 
such review in his or her report.  

With respect to his service-connected 
PTSD, the examiner should identify 
symptoms of his psychiatric disability 
and comment on how it impacts on him 
socially and professionally, to include 
offering a Global Assessment of 
Functioning (GAF) Scale score.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that any headache disorder 
found to be present was caused or 
aggravated by service, or was caused or 
aggravated by his service-connected 
psychiatric disability (to include 
medications).  

3.  Thereafter, the AMC should 
readjudicate the veteran's increased 
rating and secondary service connection 
claims.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


